


110 HRES 158 EH: Resolution encouraging the people of the

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 158
		In the House of Representatives, U.
		  S.,
		
			May 1, 2007
		
		RESOLUTION
		Resolution encouraging the people of the
		  United States, particularly the youth of the United States, to observe the
		  200th anniversary of the abolition of the British slave trade and remember the
		  life and legacy of William Wilberforce, a member of the British House of
		  Commons who devoted his life to the suppression and abolition of the
		  institution of slavery, and to work for the protection of human rights
		  throughout the world
	
	
		Whereas in 1780, William Wilberforce was elected at the
			 age of 21 years to the British House of Commons;
		Whereas Mr. Wilberforce and his friends were active in at
			 least 69 different projects focusing on issues such as prison reform,
			 education, child labor conditions, animal cruelty, and the reformation of the
			 culture;
		Whereas Mr. Wilberforce was mentored and counseled by
			 former slave trader and author of the hymn Amazing Grace, John
			 Newton, on the horrors of the slave trade;
		Whereas at the time, 11 million human beings had been
			 captured and taken from Africa to the Western hemisphere and forced into
			 slavery and bondage;
		Whereas at the time, the British Empire controlled the
			 largest portion of the slave trade;
		Whereas Mr. Wilberforce devoted his life to the
			 suppression and abolition of the institution of slavery;
		Whereas a dedicated group of like-minded reformers, the
			 Clapham group, assisted, supported, and encouraged Mr. Wilberforce in his fight
			 against the slave trade;
		Whereas Mr. Wilberforce fought for 20 years in the House
			 of Commons to pass legislation banning the slave trade;
		Whereas on February 23, 1807, Britain passed a bill
			 banning the slave trade;
		Whereas Mr. Wilberforce helped inspire and encourage those
			 who fought against slavery in the United States, including political leaders
			 like John Quincy Adams, spreading a message of hope and freedom throughout
			 America and the promise of the future;
		Whereas Mr. Wilberforce labored 46 years to abolish the
			 institution of slavery in the British Empire, ceaselessly defending those
			 without a voice within society;
		Whereas in 1833, Mr. Wilberforce was informed on his death
			 bed that the House of Commons had voted to abolish slavery;
		Whereas in 2006, the United States Department of State
			 estimated that between 600,000 and 800,000 men, women, and children were
			 trafficked across international borders;
		Whereas the International Labour Organization estimates
			 that there are more than 12 million people in forced labor, bonded labor,
			 forced child labor, and sexual servitude around the world; and
		Whereas the people of the United States, particularly the
			 youth of the United States, are called upon to form clubs and groups dedicated
			 to working against the modern slave trade, human trafficking, and the
			 degradation of human dignity: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends to the people of the United States
			 the example of William Wilberforce and his commitment to each and every
			 person’s human dignity, value, and freedom in observation of the 200th
			 anniversary of the abolition of the British slave trade;
			(2)encourages the
			 people of the United States, particularly the youth of the United States,
			 to—
				(A)observe the
			 anniversary of the abolition of the British slave trade;
				(B)reflect on Mr.
			 Wilberforce’s selfless dedication to the fight against slavery and his
			 commitment to the neediest in society;
				(C)commit themselves
			 to recognize the value of every person and to work actively against slavery in
			 all its forms;
				(D)work to educate
			 themselves and others to recognize that individuals who are subject to slavery
			 and human trafficking are victims of those who traffick such individuals;
			 and
				(E)form high school clubs and groups working
			 against modern day slavery and the trafficking of persons; and
				(3)condemns to the
			 highest degree all forms of human trafficking and slavery which are an assault
			 on human dignity and of which Mr. Wilberforce would steadfastly resist.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
